DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraphs [0019] and [0038], the recitation “wench” should be “winch”. The distinction between the definitions of “wench” and “winch” suggests that the term should be “winch”. 
Appropriate correction is required.
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  In lines 1-2 of each claim, the recitation “at least one of a linear actuator” should be “at least one linear actuator”.  
Claims 3, 10, and 17 are objected to because of the following informalities:  In line 2 of each claim, the recitation “wench” should be “winch”. The distinction between the definitions of “wench” and “winch” suggests that the term should be “winch”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 2, 9, and 16: In each claim, the recitation “the actuator assembly” lacks antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,420,881 B2 (Reid).
With respect to claim 1: Reid discloses an adaptive enclosure system: an enclosure (cabinet 200) having enclosure sidewalls (studs 210, framing 220, and panels 230-234) and configured to be mounted relative to a ceiling structure (roof system 100); a track (vertical guide frame 300) positioned in a lengthwise direction along one of the enclosure sidewalls (Figs. 1-3); a platform assembly including a rail (shelf support tube 810) and first and second platforms (two of shelves 820 and/or 821 in Fig. 25) on the rail, the platform assembly configured to be movable in the lengthwise direction relative to the enclosure (Figs. 1 and 4-7); and an actuator (at least motor tube assembly 440) configured to move the platform assembly in the lengthwise direction relative to the enclosure.
With respect to claim 2: The Applicant’s specification does not provide a special definition for the claimed “linear actuator”, so the standard/dictionary definition is used to determine the metes and bounds of the claimed “linear actuator”. The standard definition of “linear actuator” is “a device that changes rotational motion of a motor into a straight-line motion”. 
Reid’s motor tube assembly 440 includes rotating winding spools 450 that wind and unwind lifting straps 460. Lifting straps 460 are limited to straight line movement inside the vertical guide tubes 530. This is interpreted as meeting the claimed “linear actuator”. 
With respect to claim 3: The motor tube assembly 440 includes a motor tube 441 that rotates winding spools 450, to thereby wind and unwind lifting straps 460. This meets the actuator including a wench/winch as claimed.
Additionally or alternatively, the floating frame 500 of Reid’s “platform assembly” is connected to the guide frame 300 at brackets 340. The brackets 340 move up and down on guide rods 320 to guide the “platform assembly”. See Reid Figs. 4-12 and 18. At least brackets 340 and guide rods 320 are interpreted as meeting the claimed “sliding track”. 
With respect to claim 4: Reid col. 13, lines 10-15 disclose control using a wall switch, keyed wall switch, remote control, smart phone, a computer, a computer via the internet, incorporated into a smart home system, or some combination thereof. This meets “a mobile device” as claimed. 
With respect to claim 5: The linear extension of the guide rods 320 of the guide frame 300 is interpreted as meeting “a linear track” as claimed. The circular/round cross-sections of the guide rods 320 of the guide frame 300 are interpreted as meeting “a circular track” and/or “a round track” as claimed. 
With respect to claim 6: Reid Fig. 3 shows “a polygonal structure” as claimed. 
With respect to claim 7: Reid Fig. 3 shows “a rectangular structure” as claimed. 
With respect to claim 8: Reid discloses a method for an adaptive enclosure system, the method comprising: providing an enclosure (cabinet 200), a track (vertical guide frame 300), a platform assembly (at least tube 810 and two of the shelves 820/821), and an actuator (at least motor tube assembly 440), wherein the enclosure has enclosure sidewalls (studs 210, framing 220, and panels 230-234), the track is positioned in a lengthwise direction along one of the enclosure sidewalls (Figs. 1-3), the platform assembly configured to be movable in the lengthwise direction relative to the enclosure (Figs. 1-7 and col. 8, line 4 to col. 9, line 33), and the actuator is configured to move the platform assembly in the lengthwise direction relative to the enclosure (Figs. 1-7 and col. 10, line 1 to col. 11, line 17); mounting the enclosure relative to a ceiling structure (roof system 100; see Figs. 1-3 and col. 9, lines 6-57); and moving the platform assembly in the lengthwise direction relative to the enclosure (Figs. 1-7 and col. 8, line 4 to col. 14, line 6).
With respect to claim 9: The Applicant’s specification does not provide a special definition for the claimed “linear actuator”, so the standard/dictionary definition is used to determine the metes and bounds of the claimed “linear actuator”. The standard definition of “linear actuator” is “a device that changes rotational motion of a motor into a straight-line motion”. 
Reid’s motor tube assembly 440 includes rotating winding spools 450 that wind and unwind lifting straps 460. Lifting straps 460 are limited to straight line movement inside the vertical guide tubes 530. This is interpreted as meeting the claimed “linear actuator”. 
With respect to claim 10: The motor tube assembly 440 includes a motor tube 441 that rotates winding spools 450, to thereby wind and unwind lifting straps 460. This meets the actuator including a wench/winch as claimed.
Additionally or alternatively, the floating frame 500 of Reid’s “platform assembly” is connected to the guide frame 300 at brackets 340. The brackets 340 move up and down on guide rods 320 to guide the “platform assembly”. See Reid Figs. 4-12 and 18. At least brackets 340 and guide rods 320 are interpreted as meeting the claimed “sliding track”. 
With respect to claim 11: Reid col. 13, lines 10-15 disclose control using a wall switch, keyed wall switch, remote control, smart phone, a computer, a computer via the internet, incorporated into a smart home system, or some combination thereof. This meets “a mobile device” as claimed. 
With respect to claim 12: The linear extension of the guide rods 320 of the guide frame 300 is interpreted as meeting “a linear track” as claimed. The circular/round cross-sections of the guide rods 320 of the guide frame 300 are interpreted as meeting “a circular track” and/or “a round track” as claimed. 
With respect to claim 13: Reid Fig. 3 shows “a polygonal structure” as claimed. 
With respect to claim 14: Reid Fig. 3 shows “a rectangular structure” as claimed. 
With respect to claim 15: Reid discloses an adaptive enclosure system: an enclosure (cabinet 200) having sidewalls (studs 210, framing 220, and panels 230-234) and configured to be mounted relative to a support structure (roof system 100); a track (vertical guide frame 300) positioned in a lengthwise direction along the enclosure (Figs. 1-3); a platform assembly including a rail (shelf support tube 810) and first and second platforms (two of shelves 820 and/or 821 in Fig. 25) on the rail, the platform assembly configured to be movable in the lengthwise direction relative to the enclosure (Figs. 1 and 4-7); and an actuator (at least motor tube assembly 440) configured to move the platform assembly relative to the enclosure.
With respect to claim 16: The Applicant’s specification does not provide a special definition for the claimed “linear actuator”, so the standard/dictionary definition is used to determine the metes and bounds of the claimed “linear actuator”. The standard definition of “linear actuator” is “a device that changes rotational motion of a motor into a straight-line motion”. 
Reid’s motor tube assembly 440 includes rotating winding spools 450 that wind and unwind lifting straps 460. Lifting straps 460 are limited to straight line movement inside the vertical guide tubes 530. This is interpreted as meeting the claimed “linear actuator”. 
With respect to claim 17: The motor tube assembly 440 includes a motor tube 441 that rotates winding spools 450, to thereby wind and unwind lifting straps 460. This meets the actuator including a wench/winch as claimed.
Additionally or alternatively, the floating frame 500 of Reid’s “platform assembly” is connected to the guide frame 300 at brackets 340. The brackets 340 move up and down on guide rods 320 to guide the “platform assembly”. See Reid Figs. 4-12 and 18. At least brackets 340 and guide rods 320 are interpreted as meeting the claimed “sliding track”. 
With respect to claim 18: Reid col. 13, lines 10-15 disclose control using a wall switch, keyed wall switch, remote control, smart phone, a computer, a computer via the internet, incorporated into a smart home system, or some combination thereof. This meets “a mobile device” as claimed. 
With respect to claim 19: The linear extension of the guide rods 320 of the guide frame 300 is interpreted as meeting “a linear track” as claimed. The circular/round cross-sections of the guide rods 320 of the guide frame 300 are interpreted as meeting “a circular track” and/or “a round track” as claimed. 
With respect to claim 20: Reid Fig. 3 shows “a polygonal structure” as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,420,881 B2 (Reid) as applied to claims 1, 8, and 15 above, and further in view of GB 2061700 A (Anthony).
With respect to claims 2, 9, and 16: In the rejections under 35 U.S.C. § 102 above, Reid’s motor tube assembly 440, straps 460, etc. are interpreted to meet the claimed “linear actuator”. If Reid’s motor tube assembly 440, straps 460, etc. are interpreted to not meet the claimed “linear actuator”, Reid col. 10, lines 17-19 teach that any suitable motor and drive system may be used instead of the tubular motor. 
Anthony discloses a linear actuator 22 that raises and lowers shelves 16, 18, 20 using a push rod 28 thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use at least one of Anthony’s linear actuators 22 to raise and lower Reid’s shelf assembly 800, because Anthony shows that in the motorized shelving art, linear actuators meet Reid’s disclosure of any suitable motor and drive system that can be used in lieu of the tubular motor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637